Citation Nr: 1021931	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  09-10 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service, reportedly from July 1986 to 
June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2008, a statement of the case was issued in February 2009, 
and a substantive appeal was received in March 2009.

The Veteran testified at a Board hearing in December 2009.  A 
transcript of that hearing is associated with the claims 
file.

The issue of entitlement to service connection for diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 2006 rating decision denied entitlement to 
service connection for diabetes; the appellant was notified 
of his appellate rights, filed a notice of disagreement, and 
received a statement of the case, but did not perfect an 
appeal of the decision.

2.  In March 2008, the appellant requested that his claim of 
entitlement to service connection for diabetes be reopened.

3.  Certain evidence received since the March 2006 rating 
decision is not cumulative of the evidence of record 
considered at the time of the March 2006 denial, relates to 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for diabetes, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision denying service connection 
for diabetes is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the March 2006 rating decision is 
new and material in connection with the petition to reopen 
the claim of entitlement to service connection for diabetes, 
and the Veteran's claim of entitlement to service connection 
for diabetes has been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a March 2006 decision, the RO denied the Veteran's claim 
of entitlement to service connection for diabetes mellitus.  
In arriving at this decision, the RO reviewed the in-service 
and post-service medical records to find that diabetes 
'neither occurred in nor was caused by service, and did not 
manifest to a compensable degree within one year after your 
separation from service.'  The Veteran was informed of his 
appellate rights in connection with this March 2006 denial 
when the decision was mailed to him that month.  He filed a 
timely notice of disagreement with the decision in March 
2007.  A statement of the case was issued in August 2007, but 
the Veteran never perfected the appeal.  The March 2006 
rating decision therefore became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103 (2009).

Claims which are the subject of prior final determinations 
may nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  See Hodge v. 
West, 155 F.3d 1356, 1362 (Fed.Cir. 1998).

In March 2008, the appellant submitted a request to reopen 
the claim of entitlement to service connection for diabetes 
mellitus.  In a May 2008 rating decision, the RO denied the 
petition to reopen the claim, finding no new and material 
evidence.  The January 2009 statement of the case again 
states that the RO found no new and material evidence and has 
not reopened the claim to adjudicate the merits.  In any 
event, the Board is not bound by the RO determination and 
must nevertheless consider whether new and material evidence 
has been received to reopen the claim.  Jackson v. Principi, 
265 F.3d 1366 (Fed.Cir. 2001).

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The March 2006 RO rating decision is the 
most recent final disallowance of the claim involving 
entitlement to service connection for diabetes mellitus.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 
Fed.Reg. 45630 (2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id. As 
the appellant filed the request to reopen in 2008, the 
revised version of 3.156 is applicable in this appeal.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the prior final denial 
included medical records confirming that the Veteran has been 
diagnosed with diabetes mellitus, in addition to service 
treatment records.  Evidence added to the record since the 
prior final denial includes more medical evidence further 
confirming a diagnosis of diabetes mellitus, which is 
cumulative and redundant of prior evidence and supporting an 
already-established fact.

The most significant new evidence for the purposes of this 
analysis is the Veteran's testimony at his December 2009 
Board hearing.  The Veteran testified that he recalled 
experiencing possibly pertinent symptoms during service that 
he contends were early manifestations of his diabetes 
mellitus; he described 'frequent' thirst (3 to 5 times per 
day), 'frequent' urination (also 3 to 5 times per day), 
weakness (twice per week), and back pain (suggested to have 
possibly been kidney pain).  He also says he often discussed 
with doctors during service that he was likely pre-diabetic 
at that time.  These elements of the Veteran's December 2009 
Board hearing testimony have never been presented in the 
record before, and thus must be considered new.

The Board notes that the Court has made clear that for the 
purposes of establishing whether particular evidence is new 
and material, the Board must presume the credibility of the 
evidence.  In this case, this means that the Board must 
presume the credibility of the Veteran's recent testimony 
with regard to his recollections of potentially pertinent 
symptoms during service.  The Board observes that the 
Veteran's testimony may not be entirely consistent with 
indications in the service treatment records, but the Veteran 
is clearly competent to testify to recollections of the 
symptoms in question.

The Board's review of the evidence, in assessing the 
potential significance of the Veteran's new testimony, has 
featured a service treatment record dated in October 1990 
showing a medical impression that the Veteran had "mild 
hepato cellular dysfunction."  The report shows several lab 
result notations that the Board is not competent to 
interpret, and further includes a mark showing that the 
treating medical personnel took note of the fact that the 
Veteran had a family history of diabetes.  The Board notes 
that this report pertains to findings made late in the 
Veteran's period of service, less than a year prior to his 
separation.

The Board finds that the Veteran's new competent testimony 
regarding his in-service symptomatology, presumed to credible 
for the purposes of this analysis, which must be viewed 
together with the service treatment records.  In light of the 
new testimony, the service treatment record showing 
unexplained liver dysfunction with noted medical 
consideration of the Veteran's family history of diabetes 
raises medical questions potentially significant to the 
Veteran's claim.  The Veteran has never been afforded a VA 
examination in connection with any adjudication of this 
claim, and thus there is no evidence previously of record 
which addresses these questions.  

The Veteran's hearing testimony, which must be presumed to be 
credible, directs attention to new significant in-service 
symptoms which, in turn, raise questions about the documented 
in-service medical findings of October 1990 that could 
potentially support the Veteran's claim.  The Board is not 
competent to interpret the contents or significance of much 
of the October 1990 record, but does take judicial notice of 
the fact that diabetes has in some proportion of the 
population been associated with particular types of liver 
dysfunction (including hepatocellular dysfunction); the Board 
also takes judicial notice of the fact that diabetes is very 
often associated with the symptoms the Veteran described at 
his hearing.

At the time of the prior final denial, there was only 
evidence of a current diagnosis of diabetes with no evidence 
significantly indicating onset of diabetes or pertinent 
symptomatology during service.  The Veteran's new testimony, 
presumed to be credible, speaks directly to the unestablished 
factual contention that the Veteran experienced symptoms 
suggestive of diabetic pathology during his military service.  
Additionally, this new testimony directs new attention to the 
service treatment records which show a hepatocellular 
dysfunction that may have potential significance to a 
diabetes pathology; in light of the Veteran's new symptom 
testimony, this objective evidence of hepatocellular 
dysfunction (which it seems can, in some cases, be involved 
with diabetes) raises important medical questions.  The Board 
observes that the October 2009 service treatment record in 
question does make a note of the Veteran's family history of 
diabetes in attempting to assess his health situation and the 
significance of the hepatocellular dysfunction.

For the reasons stated above, the Board finds that the 
Veteran's Board hearing testimony, presumed credible, must be 
considered to have presented new and material evidence to the 
claim of entitlement to service connection for diabetes under 
these particular circumstances.

Thus, the newly submitted evidence in this case features 
evidence reasonably indicating that the Veteran may have had 
symptoms or manifestations of his later-diagnosed diabetes 
pathology during military service.  The record previously 
contained no competent evidence clearly suggesting in-service 
onset of diabetes; the absence of evidence suggesting in-
service onset of diabetes was an essential basis for the 
prior final denial of the claim of service connection.  The 
Board views the new evidence as new and material to the 
Veteran's claim as it includes new information relating to an 
unestablished fact in a manner reasonably supportive of the 
claim.  The claim has therefore been reopened.  After further 
development, the underlying merits of the claim will be 
considered.  There is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations at this time since it is 
anticipated that any deficiencies with regard to VCAA notice 
or the duty to assist the Veteran will be addressed and 
remedied while on remand to the RO.  See generally 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).


ORDER

New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for 
diabetes.  To this extent, the appeal is granted, subject to 
the following remand section of this decision.


REMAND

As there is now evidence suggesting that there may have been 
in-service manifestations of diabetes, the Board believes 
that a VA examination is necessary to evaluate the 
information and medical evidence and address the medical 
questions essential to resolution of this appeal.  Such 
additional development of the medical record is necessary to 
allow for informed appellate review.

Although not expressly raised by the Veteran, the Board notes 
that service connection for hypertension was granted by 
rating decision in January 2009, during the course of this 
appeal.  The Board takes administrative notice of the fact 
that contentions have been raised in some unrelated Board 
appeals to the effect that a secondary relationship may exist 
between hypertension and diabetes.  The Board must consider 
all potential theories of service connection.  Development of 
the medical evidence with regard to a secondary service 
connection theory is therefore also appropriate to assist the 
Veteran. 

Also, the Board notes the RO did not find new and material 
evidence to reopen the claim of entitlement to service 
connection for diabetes.  Where the RO initially finds no new 
and material evidence to reopen and the Board then finds that 
such new and material evidence has in fact been received 
(thus reopening the claim), the case must be remanded to the 
RO for a de novo review of the entire record and a merits 
analysis unless there would be no prejudice to the Veteran.  
See generally Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
any event, the RO will adjudicate this matter on the merits 
in the processing of this remand.



Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of his diabetes 
mellitus.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  

After reviewing the claims file and 
examining the Veteran, the examiner should 
respond to the following:

a.  Please state whether it is at least 
as likely as not (a 50% or higher 
degree of probability) that the 
Veteran's current diabetes mellitus 
manifested during the active duty 
service, within one year of discharge 
from such service, or is otherwise 
etiologically linked to the Veteran's 
service.  In answering this question, 
please discuss any findings in service 
treatment records which may suggest 
diabetes mellitus.    

b.  Please state whether it is at least 
as likely as not (a 50% or higher 
degree of probability) that the 
Veteran's current diabetes mellitus is 
proximately due to or caused by his 
service-connected hypertension.

c.  Please state whether it is at least 
as likely as not (a 50% or higher 
degree of probability) that the 
Veteran's current diabetes mellitus has 
been aggravated by his service-
connected hypertension.

Please furnish a rationale for all 
opinions. 

3.  After completion of the above and any 
other development which the RO may deem 
necessary, the RO should review the claims 
file and undertake a merits analysis of 
the Veteran's claim under both direct and 
secondary theories of service connection.  
If the claim remains denied, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


